Citation Nr: 1333835	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  06-02 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a chronic respiratory disorder, diagnosed as obstructive and restrictive respiratory disease, to include as due to asbestos exposure.  

2. Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric disability, diagnosed as posttraumatic stress disorder (PTSD) and depression, from March 31, 2003, to December 8, 2005.

3. Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disability, diagnosed as PTSD and depression, from December 8, 2005, to February 17, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1970.

This matter is on appeal from rating decisions in February 2008 and January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The Veteran testified before the undersigned hearing officer in June 2008.  A transcript of the hearing is of record.

In an April 2013 rating decision, the Veteran was granted a 100 percent disability rating for his service-connected PTSD, effective February 17, 2010.  As such, the period since this date is no longer on appeal.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993)

This appeal was remanded by the Board in October 2008 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  A chronic lung disorder is at least as likely as not related to asbestos exposure during active duty service.  

2.  For the period from March 31, 2003, to February 17, 2010, the Veteran's psychiatric symptoms have been characterized by hypervigilance, irritability, flashbacks and insomnia; occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment or impaired abstract thinking, disturbances of motivation and mood or difficulty in establishing effective work and social relationships have not been shown.


CONCLUSIONS OF LAW

1. The criteria for service connection for a chronic respiratory disorder, diagnosed as obstructive and restrictive respiratory disease, to include as due to asbestos exposure, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2.  The criteria for a 30 percent rating, but no more, for an acquired psychiatric disability, diagnosed as PTSD and depression, from March 31, 2003, to December 8, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

3.  The criteria for a rating in excess of 30 percent for an acquired psychiatric disability, diagnosed as PTSD and depression, from December 8, 2005, to February 17, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's PTSD claim arises from his disagreement with the initial rating following the grant of service connection. Once service connection is granted, the claim is substantiated. Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted private counseling records as well as his own statements in support of his claim.  

A VA examination with respect to the Veteran's PTSD claim was also obtained in September 2003.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  The Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before the undersigned hearing officer in June 2008.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature of his psychiatric symptoms and how they affected his occupational and social functioning.  

Finally, it is noted that this appeal was remanded by the Board in October 2008 for further development. Specifically, as is relevant here, the Board instructed the RO to issue a statement of the case addressing his disagreement with the assigned rating for his PTSD. The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was sent a supplemental statement of the case in April 2010.  Accordingly, the Board finds there has been substantial compliance with the Remand directives and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the Veteran's service connection claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

As part of this appeal, the Veteran has claimed entitlement to service connection for a respiratory disorder, which he claims is attributable to asbestos exposure.  At his hearing before the Board in June 2008, he specifically asserted that he was exposed to asbestos fibers during his service on board USS GARRETT COUNTY (LST-786) from 1969 to 1970.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

However, the United States Court of Appeals for the Federal Circuit has recently held that service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  As is relevant here, respiratory disorders other than tuberculosis are not considered a chronic diseases under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).  

The Board notes that the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims. M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9 (October 18, 2013). However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals. 38 C.F.R. §§ 3.307, 3.309 (2013). Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

As an initial matter, the Board concedes that the Veteran's was exposed to asbestos particles while serving in the Navy, as asbestos was commonly used in certain areas of the military during World War II and shortly thereafter.  This was particularly the case in the U.S. Navy, where "several million people employed in U.S. shipyards and U.S. Navy Veterans were exposed to chrysotile products as well as amosite and crocidolite since these varieties were used extensively in military ship construction."  See M21-1, Part IV, Subpart ii.2.C.9.g. (Oct. 18, 2013).  In this case, as the Veteran's ship was built in 1944, it is at least as likely as not that asbestos was still present, and that he was exposed to asbestos particles.  

Given that asbestos exposure may be conceded, the Board determines that service connection should be granted for the Veteran's respiratory disorder.  During the course of this appeal, the Veteran underwent four VA examinations that addressed his respiratory symptoms.  However, only the last two are of any significant probative value.  In the first, in March 2010, he complained of dyspnea and a chronic cough with mucopurulent sputum.   A chest X-ray indicated hilar adenopathy that was most prominent in the left hilum, although a CT scan of the chest did not reveal any hilar adenopathy.  A pulmonary function test (PFT) showed minimal obstructive lung disease, but a restrictive component was also observed.  

Upon completion of the examination, the examiner noted that the Veteran's PFT showed evidence of a restrictive component, "which is expected in asbestosis."  Based on the evidence of record, the examiner opined that it was at least as likely as not that the Veteran's respiratory disorder was incurred as a result of "possible exposure" to asbestos.  It is not that while the examiner could only state that the Veteran was "possibly" exposed to asbestos, the Board has already conceded that such exposure occurred.  

At the time of his second VA examination in November 2011, the VA examiner determined that the PFT conducted in conjunction with this examination was "performed with obvious weak effort."  The examiner also noted the divergent results in the test "can only be explained by malingering or error."  Given the absence of asbestosis indications on his X-ray or CT scan, as well as the unsatisfactory PFT, there was insufficient documentation to support a diagnosis of any respiratory disorder.  As such, no opinion was rendered regarding any relationship to the Veteran's active duty service.  

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). While the Board may appropriately favor the opinion of one competent medical authority over another, it may not reject medical opinions based on its own medical judgment. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Colvin v. Derwinski, 1 Vet. App 171 (1991).
Here, the Board finds that the VA examiner's remarks in November 2011 are insufficient to rebut the prior VA examiner's opinion in March 2010 that supports the Veteran's claim.  Notably, while the VA examiner in November 2011 found that the PFT was inadequate, the examiner failed to address the fact that the Veteran had been previously diagnosed with both obstructive and restrictive respiratory disorders at the March 2010 VA examination.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a diagnosis at any point during the period on appeal is sufficient for a "current disability" for VA purposes).  
Moreover, even if the Veteran's prior diagnosis of a respiratory disorder had been addressed in the November 2011 VA examination, any remarks would have been of diminished probative value since the claims file was not available on that occasion.  As such, the Board places greater probative value on the opinion of the VA examiner in March 2010. 
Therefore, the Board concludes that the Veteran's respiratory disorder is at least as likely as not related to his asbestos exposure.  At the very least, the evidence is in equipoise.  As a result, the criteria for service connection have been met, and the claim should be granted.  


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings for PTSD are assigned under the general rating criteria set forth in 38 C.F.R. § 4.130 (2013).  In this case, the Veteran was assigned a 10 percent rating for his PTSD for the period from March 31, 2003, to December 8, 2005, and was assigned a 30 percent rating for the period from December 8, 2005, to February 17, 2010.  He has been in receipt of a 100 percent disability rating since that time and, as such, the period since February 17, 2010, is no longer on appeal.  

Rating in Excess of 10 Percent from March 31, 2003, to December 8, 2005.

In order to warrant a rating in excess of 10 percent for the period from March 31, 2003, to December 8, 2005, the evidence must show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:
* depressed mood and anxiety; 
* suspiciousness;
* panic attacks (weekly or less often); 
* chronic sleep impairment; and 
* mild memory loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, DC 9411 (2013) (30 percent).

Based on the evidence of record, the Board determines that a 30 percent rating is warranted for this period on appeal.  At a VA examination in September 2003, he appeared to exhibit traits that were suggestive of mild impairment.  For example, he was neat and cleanly groomed, with good eye contact and no unusual tics or tremors were observed.  There was no apparent impairment in his expressiveness, and he was seen to speak in a soft, clear tone with a normal rate of speech.  There was no apparent inhibition of thought patterns or flow of idea, and his memory was seen to be intact.  He also did not reveal the presence of delusions, feelings of depression, anxieties or phobias.  

However, the Veteran also stated that he had a difficult time controlling his anger, and was prone to periodic outbursts.  He also experiences episodes of increased anger when exposed to certain stimuli, such as watching war movies.  He also reported flashbacks, intrusive dreams and a general difficulty sleeping at night, which caused him to "wake up with cold sweats and trembles" approximately once per week.  Additionally, he complained of intermittent memory problems such as an inability to remember a list of items he needs from a grocery store.  

Based on the information elicited at this VA examination, it appears that there is at least some occupational and social impairment, and many of the symptoms listed in the General Rating Formula were specifically endorsed by the Veteran.  Therefore, the Board finds a 30 percent rating is warranted for the period from March 31, 2003, to December 8, 2005.

Rating in Excess of 30 Percent from March 31, 2003, to February 17, 2010.

Having determined that a 30 percent rating is warranted for the period from March 31, 2003, to December 8, 2005, the Board next considers whether a rating in excess of 30 percent is warranted for any point during the entire period on appeal from March 31, 2003, until the time he was granted a 100 percent rating on February 17, 2010.  In order to be entitled to the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as:
* flattened affect; 
* circumstantial, circumlocutory, or stereotyped speech; 
* panic attacks more than once a week; 
* difficulty in understanding complex commands; 
* impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); 
* impaired judgment or impaired abstract thinking; 
* disturbances of motivation and mood; or 
* difficulty in establishing effective work and social relationships. 
See 38 C.F.R. § 4.130, DCs 9411 (2013).

After a review of the pertinent evidence, the Board determines that a rating in excess of 30 percent is not warranted for this period on appeal.  As an initial matter, the evidence does not indicate the existence of physical manifestations such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment or any other similar types of symptoms.

For example, at his VA examination in September 2003, the Veteran exhibited tension and anxiety throughout the examination.  However, there were no unusual tics or tremors, and there was no impairment in his expressive or receptive language abilities.  His speech also indicated logical thinking and a normal flow of ideas.  His memory was also observed to be grossly intact, as he was able to recall his activities from the day before, and his judgment and insight were fair.  

At outpatient evaluations from December 2005 through December 2006, he typically displayed conversation skills that were relevant and coherent, and he was consistently neatly dressed.  He did on one occasion in December 2005 mention that he experienced a flashback, but that they had occurred less often than before.  He also denied any suicidal or homicidal ideation.  At a more recent psychiatric evaluation in July 2008, he again appeared pleasant and cooperative.  While his mood was mildly anxious, his affect was full-ranged and appropriate.  He was oriented to person, place and time, and his memory was fully intact.  His thought process and judgment were also observed to be completely intact. 

In a July 2007 psychiatric evaluation, the Veteran again appeared cooperative, pleasant, well groomed and well dressed.  His mood was euthymic, and his affect was in full-ranged.  He was fully oriented to person, place and time, and his memory functioning was intact.  He denied experiencing any hallucinations or delusions, and his thought processes and judgment were observed to be intact.  Similar observations were made at another psychiatric evaluation in October 2008.  On this occasion, he was observed to be neat, clean, and cooperative.  While his mood was "mildly anxious," his affect was full range, and he denied any suicidal or homicidal ideation.  He was again oriented in person, place and time, and his memory functioning was intact.  He also displayed intact judgment and insight.  

Next, at a February 2009 psychiatric evaluation, he indicated that he had improved, as he felt less depressed, without suicidal or homicidal ideation, and he also felt that his energy was good.  Upon examination, he appeared "pleasant and cooperative," and was easy to engage.  His mood was good, and his affect was normal.  His thought process, content and judgment were also observed to be normal.  

At an August 2009 psychiatric evaluation, he indicated that he was "very depressed," that he experienced nightmares and that he was unable to sleep.  He also felt some "passive" suicidal ideation, but had no plan for self harm.  He stated that he "generally feels worse than he did a year ago."  However, at a follow-up evaluation in December 2009, he stated that his nightmares were less frequent now, and he denied any further suicidal or homicidal ideation.  He was observed to be pleasant and cooperative, as well as alert and oriented.  His thought process, thought content, and judgment were all observed to be fair. 

In addition to the number of psychiatric evaluations that have been described above, the evidence also includes two psychiatric evaluation reports from June 2008 and April 2009 by a private counseling professional.  In June 2008, the Veteran was observed to be "having more difficulty with his PTSD symptoms and symptomatology as well as overall functioning."  According to this report, the Veteran complained of occasional suicidal ideation and panic attacks.  He also reported hypervigilance and was irritable.  At the second evaluation in April 2009, the counseling professional stated that the Veteran appeared to meet the criteria for an increased rating.  Specifically, the Veteran stated that he experienced a suicidal gesture and was continuing to experience very depressed thoughts.  

It is clear that the symptoms observed on these two occasions were significantly more severe than were observed on any other occasion.  While the observations contained therein cannot be completely discounted, they are of limited probative value, given that they are inconsistent with the contemporaneous VA evaluations.  For example, while the counseling professional complained of suicidal ideation and panic attacks in June 2008, evaluations in June 2007 and October 2008 were quite similar in terms of his observed symptoms, and both noted a level of symptomatology that was better than what the counseling professional observed in June 2008.  Notably, neither a history of panic attacks nor suicidal ideation was observed on either occasion.  Similarly, while the symptoms observed by the counseling professional in April 2009 were relatively severe in nature, they are somewhat contradicted by symptoms observed by a VA psychiatrist only two months before in February 2009.  

In fact, an overall reading of the Veteran's psychiatric symptoms indicates that they have been relatively consistent throughout the period on appeal, and that the two evaluation reports from the counseling professional in June 2008 and April 2009 are markedly worse that what was generally otherwise observed.  The fact that these two reports are relatively inconsistent with what was otherwise observed diminishes their probative value.  Moreover, it is clear to the Board that these private evaluation reports were generated for the sole purpose of increasing the Veteran's disability rating, which raises a question as to the veracity of observations contained therein.  

Therefore, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 30 percent. Indeed, many of these objective symptoms, to include obsessional rituals, significant impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation or intermittent speech or neglect of personal appearance and hygiene have substantially not been shown at all.  Although the April 2009 private counseling professional's report noted an earlier suicidal gesture, there is no indication the episode had occurred during this appeal period nor that it was indicative of any present symptom. 

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's psychiatric disorder has a prominent impact on his functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 30 percent is warranted on these types of symptoms.  For example, at his VA examination in September 2003, he stated that he had become "more of a loner" in recent years.  However, he also noted that he still had a number of close friends and attended church regularly.  Although he indicated that he has been married seven times, he has been married most recently for seven years.  He also has a college-age son with whom he has a good relationship.  He worked full-time at his church and spends his time playing golf and working around his home.  

At an evaluation in August 2006, he indicated that he began a second career as a high school music teacher.  At another evaluation in July 2007, he stated that he regularly attends PTSD group therapy, and that he was actively involved as a director of a Baptist church basketball and soccer program.  At an evaluation in February 2009, he stated that crowds are "bothersome," but he sings in his church choir.  In August 2009, he again stated that he was involved with his church and got along well with his wife.  

The evaluation reports from June 2008 and April 2009 by the counseling professional indicate that the Veteran tended to isolate himself, and experienced "difficulties interacting with others, including family members."  He also had very limited social interactions and had a tendency to isolate himself.  However, as was noted above, such assessments are inconsistent with what the Veteran stated on other occasions.  Not only is the Veteran regularly active in his church and family life, he appears to accept leadership roles in areas that are rather high-visibility, such as performing in a choir and running sports leagues.  

Overall, the Board acknowledges that the Veteran does have some social impairment.  However, despite this level of impairment, he appears able to function to a substantial degree.  While he stated that he has problems with crowds while working in his church, he still manages to take an active role.  He also appears to have found some level of stability in his married life, as he has stated that he interacts well with his current spouse.  Despite the more negative assessments by the counseling professional in June 2008 and April 2009, the Board determines that his social functioning is not so impaired as to warrant a rating in excess of 30 percent for the period from March 31, 2003, to February 17, 2010.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork), while a GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  On the other hand, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers), while a GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In this case, the Board notes that the Veteran's GAF scores have varied widely.  For example, at his VA examination in September 2003, his GAF score was 75.  In contrast, the counseling professional stated in April 2009 that his GAF scores had recently been as low as 40-45.  Most of the time, however, his GAF scores have been in the range of 50-60.  

It should also be pointed point out that GAF scores are not dispositive, given the fact that different evaluating psychiatrists may apply the GAF scale differently.  Rather, the claim must be considered based on the totality of the totality of the evidence.  See Mauerhan, 16 Vet. App. at 436.  Accordingly, the fact that he had GAF scores of 40-50 on one occasion does not mean that "serious" symptoms have been present throughout.  Additionally, while GAF scores are helpful in identifying the severity of the Veteran's psychiatric disability on a given spectrum, they are not a substitute for the actual symptoms observed by medical examiners.  Here, the Board finds that GAF scores in the range of 40 to 50 appear to be inconsistent with the symptoms the Veteran displayed.  As such, the totality of the evidence indicates that the Veteran's symptoms are best classified in a GAF range of 51-60.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In doing so, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria.  Specifically, relevant diagnostic code and general rating formula addresses both objective symptoms and social and occupational impairment.  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  While the applicable diagnostic code allows for a higher rating, the Board has explained why a higher rating was not warranted.  Therefore, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence that he was unemployable due to his service-connected disorders during the relevant period on appeal.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that a 30 percent rating, but no more, is warranted for the period from March 31, 2003, to December 8, 2005, and the appeal is granted to this extent.  However, a rating in excess of 30 percent is not warranted for any period on appeal.  As such, this aspect of the appeal is denied.


ORDER

Service connection for a chronic respiratory disorder, diagnosed as obstructive and restrictive respiratory disease, to include as due to asbestos exposure, is granted.  

An initial 30 percent rating, but no more, for an acquired psychiatric disability, diagnosed as PTSD and depression, from March 31, 2003, to December 8, 2005, is granted subject to the applicable law governing the award of monetary benefits.

An initial rating in excess of 30 percent for an acquired psychiatric disability, diagnosed as PTSD and depression, from December 8, 2005, to February 17, 2010, is denied.  



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


